DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. The applicant has argued in substance:
the office action does not clearly indicate how the reference shows "determining location metadata indicative of the allocated storage at the at least one storage device".   The examiner respectfully disagrees, in light of para. [0049] in the Pub. No. US 2018/0025022 A1, hereinafter Riel, as previously cited by the examiner in the non-final rejection mailed on 07/08/2021.  The "location metadata" is taught by Riel's "updat[ed] reference" and is "determin[ed]" in that the updated reference must in some way determined by the computing device/processor/etc. for the update, as the updated reference points to the "determined location".  The examiner respectfully suggests that should the applicant's determining process possess specific steps which differ from RIel's, further amendments should be added into the claims in order to show such differentiations. Furthermore, since Riel teaches that the updated reference points to the determined location in the second storage, this shows that the updated reference is "...indicative of the allocated storage at the at least one storage device" as claimed.  	With regard to claim 2, Riel's "updated reference" further is "indicative of the identifier" in that the "updated reference" points to "the determined location".  Furthermore, the determined location where the first portion of the data object is stored shows that the identifier is "associated with at least one segment" as claimed.
the combined references do not teach "wherein the first data container comprises a reference to the second data container".  The examiner respectfully disagrees.  The examiner views "data containers" as merely storage areas.  In Riel, data portions are stored in multiple storage locations (i.e. "containers" as claimed).  US Patent No. 8,041,907 B1, hereinafter Wu, generally teaches storing data segments (portions) in different storage locations and provides a reference to a storage location of a first data segment (analogous to claimed "second data container") at the storage location of a second data segment (analogous to claimed "first data container", and thus showing "wherein the first data container comprises a reference to the second data container" as claimed, providing for linking of the data segments in storage.  Therefore, as both Riel and Wu are generally directed towards storing portioned/segmented data in multiple storage locations, the examiner has a reasonable basis for combining the arts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riel, et al (Pub. No. US 2018/0025022 A1, hereinafter referred to as Riel).

Claim 1 is an independent claim and Riel discloses a method comprising: 
receiving, by a computing device, a request to store at least one segment of a plurality of segments of a content item (computing device receives a request to create a data object where the request includes one or more portions of the data object, para. [0034], [0035]), wherein the request comprises an estimated storage size associated with the plurality of segments (the request includes one or more portions of the data object which includes metadata including data about the file, para. [0035]; the information about the object such as the metadata is used to determine a predicted size information for the data object, para. [0037]); 
causing, based on the estimated storage size, at least one storage device of a plurality of storage devices to allocate storage for the plurality of segments (the computing device determines a location in a second data storage in view of a predicted size of the data object and an access unit size of the second data storage, para. [0045], [0047]; allocate storage space for the data object at the location in the second data storage after determining the predicted size of the data object, para. [0048]); 
causing the at least one storage device of the plurality of storage devices to store the at least one segment in the allocated storage (the first portion of the data object is copied to the location in the second data storage, para. [0049]); and 
determining location metadata indicative of the allocated storage at the at least one storage device (updating a reference within the buffer to point to the determined location in the second storage, para. [0049]).
  
As per claim 2, claim 1 is incorporated and Riel further discloses wherein the at least one segment is associated with an identifier, wherein the location metadata is further indicative of the identifier (update a reference within the buffer to point to the determined location in the non-volatile storage (second storage) where the first portion of the data object is stored, para. [0049]).  

As per claim 3, claim 1 is incorporated and Riel further discloses wherein receiving the request to store the at least one segment comprises receiving the request from a second computing device associated with an application tier (request to create a data object may be received from a user space program, an operating system, a hypervisor, or another program, para. [0035]; multiple computing systems sharing physical resources and carrying out the invention, para. [0058], [0059]).  

As per claim 4, claim 1 is incorporated and Riel further discloses wherein the allocated storage comprises a plurality of data containers, wherein causing the at least one storage device to store the at least one segment comprises causing the at least one storage device to store the at least one segment in a first data container of the plurality of data containers (portions of data object stored as separate objects, see FIG. 2).  

As per claim 7, claim 1 is incorporated and Riel further discloses further comprising determining, based on the estimated storage size, the plurality of storage devices (use predicted size information about the data object to determine one or more locations in second data storage to store data object, para. [0038]).  

As per claim 8, claim 1 is incorporated and Riel further discloses further comprising: 
receiving a request to store at least one segment of another plurality of segments of the content item (receive multiple portions of the data object, para. [0011], the portions may be received after the request to create the data object, para. [0035]), wherein the another plurality of segments correspond to the plurality of segments (portions of the data object, para. [0011]); and 
causing the at least one storage device to store the at least one segment of the another plurality of segments in the allocated storage (store one or more of the subsequent portions in the second data storage, para. [0042]).  

Claim 9 is an independent claim and Riel further discloses a method comprising: 
receiving, by a computing device, a request to store at least one segment of a plurality of segments of a content item  (computing device receives a request to create a data object where the request includes one or more portions of the data object, para. [0034], [0035]; receive multiple portions of the data object, para. [0011], the portions may be received after the request to create the data object, para. [0035]); 
retrieving, based on an identifier associated with the plurality of segments, location metadata (access the reference that points to the determined storage location of the data object to store subsequent portions of the data object, para. [0042]), wherein the location metadata is indicative of allocated storage for the plurality of segments at at least one storage device of a plurality of storage devices (allocate storage space for the data object at the location in the second data storage after determining the predicted size of the data object, para. [0048]; update reference for storage of data object to point to determined allocated location, para. [0049]); and 
causing, based on the location metadata, the at least one storage device to store the at least one segment in the allocated storage (store one or more of the subsequent portions in the second data storage, para. [0042]).  

claim 10, claim 9 is incorporated and Riel further discloses further comprising updating, based on causing the at least one storage device to store the at least one segment in the allocated storage, the location metadata, wherein the updated location metadata comprises an identifier associated with the at least one segment (update a reference within the buffer to point to the determined location in the non-volatile storage where the first portion of the data object is stored, para. [0049]).  

As per claim 11, claim 9 is incorporated and Riel further discloses wherein retrieving the location metadata comprises retrieving the location metadata from at least one of a cache of the computing device or a metadata repository (access the reference that points to the determined storage location of the data object to store subsequent portions of the data object, para. [0042]; reference pointing to determined location is in buffer, para. [0049]).  

As per claim 12, claim 9 is incorporated and Riel further discloses wherein receiving the request to store the at least one segment comprises receiving the request from another computing device, wherein the another computing device is associated with an application tier (request to create a data object may be received from a user space program, an operating system, a hypervisor, or another program, para. [0035]; multiple computing systems sharing physical resources and carrying out the invention, para. [0058], [0059]).  

As per claim 13, claim 9 is incorporated and Riel further discloses further comprising: 
determining, based on an estimated storage size associated with the plurality of segments, the plurality of storage devices (use predicted size information about the data object to determine one or more locations in second data storage to store data object, para. [0038]); 
(determine one or more locations in second data storage to store data object, para. [0038]); and 
causing the at least two storage devices to store the at least one segment in the allocated storage (determine one or more locations in second data storage to store data object, para. [0038]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Riel, and further in view of
Wu, et al (US Patent No. 8,041,907 B1, hereinafter referred to as Wu).

As per claim 5, claim 4 is incorporated and Riel further discloses further comprising causing, based on a request to store at least one additional content segment of the plurality of segments (receive a second portion of the data object, para. [0050]), the at least one storage device to store the at least one additional content segment in a second data container of the plurality of data containers (store the second portion in the second data storage as a separate portion of the data object, para. [0042], [0050]).
(storing a first stored segment corresponding to the first data …and storing a second metadata corresponding to the second data, wherein the second metadata references the first stored segment, see claim 7).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Wu’s metadata references to other segments with Riel’s storage of segments because it would have allowed for related segments to be further linked in storage, increasing the efficiency of accessing and storing portioned data overall.


Claims 6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riel, and further in view of Lambert (Pub. No. US 2017/0061138 A1, hereinafter referred to as Lambert).

As per claim 6, claim 1 is incorporated and Riel further discloses further comprising: 3626141.0375U2 
retrieving, based on a request for the at least one segment, the location metadata from at least one of a cache of the computing device or a metadata repository (storage metadata stores references to associated volumes for performing data modification operations (e.g. file operations) with respect to the data stored on the volumes in the secondary storage, para. [0031]); and
determining, based on the location metadata, the at least one storage device (associated volume based on metadata, para. [0031]).

Riel does not specifically disclose, but Lambert teaches causing the at least one storage device to send the at least one segment to another computing device (receive a retrieval request for a set of data object segments…retrieve location and device storage metadata for each object segment and after authentication, retrieve partial data from device, para. [0387], [0388]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Lambert’s data portion retrieval with Riel’s data portion storing because it would have allowed for a more secure data accessing of stored information.

As per claim 16, claim 9 is incorporated and Riel further discloses further comprising: 
receiving a request for the at least one segment (performing data modification operations (e.g. file operations) with respect to the data stored on the volumes in the secondary storage, para. [0031]); and
determining, based on the location metadata indicative of the allocated storage for the at least one segment, the at least one storage device (storage metadata stores references to associated volumes for performing data modification operations (e.g. file operations) with respect to the data stored on the volumes in the secondary storage, para. [0031]). 

Riel does not specifically disclose, but Lambert teaches causing the at least one storage device to send the at least one segment to another computing device (receive a retrieval request for a set of data object segments…retrieve location and device storage metadata for each object segment and after authentication, retrieve partial data from device, para. [0387], [0388]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Lambert’s data portion retrieval with Riel’s data portion storing because it would have allowed for a more secure data accessing of stored information.

Claim 17 is an independent claim and Riel discloses a method comprising: 
receiving, by a first computing device, a request for at least one segment of a plurality of segments of a content item (performing data modification operations (e.g. file operations) with respect to the data stored on the volumes in the secondary storage, para. [0031]; data objects are portioned, see abstract, FIG. 2); 3826141.0375U2and
retrieving, based on a identifier associated with the at least one segment, location metadata, wherein the location metadata is indicative of allocated storage for the plurality of segments at at least one storage device of a plurality of storage devices (storage metadata stores references to associated volumes for performing data modification operations (e.g. file operations) with respect to the data stored on the volumes in the secondary storage, para. [0031]). 

Riel does not specifically disclose, but Lambert teaches causing, based on the location metadata, the at least one storage device to send the at least one segment to a second computing device (receive a retrieval request for a set of data object segments…retrieve location and device storage metadata for each object segment and after authentication, retrieve partial data from device, para. [0387], [0388]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Lambert’s data portion retrieval with Riel’s data portion storing because it would have allowed for a more secure data accessing of stored information.

As per claim 18, claim 17 is incorporated and Riel further discloses wherein retrieving the location metadata comprises retrieving the location metadata from at least one of a cache of the first computing device or a metadata repository (access the reference that points to the determined storage location of the data object to store subsequent portions of the data object, para. [0042]; reference pointing to determined location is in buffer, para. [0049]; alternatively storage metadata stores references to associated volumes for performing data modification operations (e.g. file operations) with respect to the data stored on the volumes in the secondary storage, para. [0031]).

As per claim 19, claim 17 is incorporated and Riel further discloses further comprising: 
determining, based on an estimated storage size associated with the plurality of segments, the plurality of storage devices (use predicted size information about the data object to determine one or more locations in second data storage to store data object, para. [0038]); 
causing at least two storage devices of the plurality of storage devices to allocate the allocated storage (determine one or more locations in second data storage to store data object, para. [0038]); and 
causing the at least two storage devices to store the at least one segment in the allocated storage (determine one or more locations in second data storage to store data object, para. [0038]).  

As per claim 20, claim 17 is incorporated and Riel further discloses further comprising: 
receiving a request to store the at least one segment of the plurality of segments and at least one segment of another plurality of segments of the content item (computing device receives a request to create a data object where the request includes one or more portions of the data object, para. [0034], [0035]), wherein the request comprises an estimated storage size associated with the content item (the request includes one or more portions of the data object which includes metadata including data about the file, para. [0035]; the information about the object such as the metadata is used to determine a predicted size information for the data object, para. [0037]); 
causing, based on the estimated storage size, the at least one storage device to allocate the allocated storage (the computing device determines a location in a second data storage in view of a predicted size of the data object and an access unit size of the second data storage, para. [0045], [0047]; allocate storage space for the data object at the location in the second data storage after determining the predicted size of the data object, para. [0048]); and 
causing the at least one storage device to store the at least one segment of the plurality of segments and the at least one segment of the another plurality of segments in the allocated storage (the first portion of the data object is copied to the location in the second data storage, para. [0049]; access the reference that points to the determined storage location of the data object to store subsequent portions of the data object, para. [0042]).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Riel, and further in view of Levy, et al (Pub. No. US 2016/0139815 A1, hereinafter referred to as Levy).

As per claim 14, claim 9 is incorporated and Riel further discloses further comprising allocating storage based on an estimated storage size and a request to store content (see para. [0034], [0035], [0045], [0047], [0048]) and requesting to store multiple segments of a data object (see [0034]-[0035], FIG. 2). 
Riel does not specifically disclose, but Levy teaches determining that the allocated storage is at capacity (determine whether additional storage is needed based on available storage, para. [0012]); and 
causing, based on determining that the allocated storage is at capacity, the at least one storage device to allocate additional storage (new storage space can be allocated within a current container, para. [0012]), wherein the allocated storage comprises a reference to the allocated additional storage (allocations within the container, para. [0012]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Levy’s additional allocation of 

As per claim 15, claim 14 is incorporated and Riel further discloses further comprising causing the at least one storage device to store the at least one additional content segment in the allocated storage (store one or more of the subsequent portions in the second data storage, para. [0042]).  
	Riel does not specifically disclose, but Levy teaches allocating additional storage to the storage allocation (see para. [0012]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Levy’s additional allocation of storage with Riel’s allocation of storage because it would have allowed for a more dynamic storage system able to efficiently adapt to storage requirements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448